 404DECISIONSOF NATIONALLABOR RELATIONS BOARDH. P. Hood&Sons, Inc.andMilk Wagon Drivers &CreameryWorkers Union Local 380, AffiliatedWith International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica, IPetitioner.Case I-RC-10353December 21, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before John R. Coleman, Hearing Officer,onDecember 24, 1968, and January 16, 1969.Pursuant to a notice issued by the Regional Directorfor Region 1, a further hearing was held on May 26,19702 Thereafter, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure,Series 8, asamended, and by direction of the Regional Directorfor Region 1, this case was transferredto the NationalLabor Relations Board for decision.Briefs have beentimely filed by the Employer and Petitioner.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of employees within themeaning of Section 9(c)(l) and Section 2(6) and (7) ofthe Act, for the following reasons.Petitioner seeks to represent a unit of employeesemployed by the Employer at a single location inRegion1,adistributioncenteratLowell,iAs amended at the hearing2The further hearing was held after one of the locations sought bythe Petitioner was closed3The petition,filed in September 1968, requested a unit of employees attwo locations,Lowell and Lawrence,Massachusetts Petitioner,concedingthat thereafter the Employer closed its Lawrence facility,now requests aunit limited to Lowell,where many Lawrence employees were transferred4In 1955(114 NLRB 978) the Board dismissed a petition which soughta unit of wholesale drivers limited to the Employer's processing plant at asingle location in Region I (Charlestown,Massachusetts),in view of thefact that the Employer's distribution operations throughout Region I werefunctionally integrated,and the requested Charlestown wholesale drivershad the same interests and working conditions as such drivers at otherRegion I locations187 NLRB No. 59Massachusetts.3 The Employer contends that anyappropriate unit should include all Region I loca-tions.The Employer contends further that theinappropriatenessof the unit sought is clearlydemonstrated by two prior Board decisions which thePetitioner has agreed not to contest in the instantproceeding.4Petitioner responds that in more recently publishedDecisions the Board has been following a policy offinding single-location units appropriate in casesinvolving a number of different industries,5 and thatpursuant to such policy the Board should findappropriate the requested single-location unit atLowell. Petitioner contends that in the Employer'soperations6 the Lowell employees constitute a homo-geneous, identifiable, and distinct group that isphysically separated from the Employer's personnelat its other Region 1 locations. It further contendsthat, although such employees perform work func-tions like those performed at the other Region Ilocations, the Lowell employees nevertheless performthem under separate immediate supervision and at adistinct location. Petitioner asserts that it is clear fromsuch considerations that the employees at Lowell haveproblems and grievances which are peculiarly theirown and not necessarily shared by employees at otherRegion I locations. For such reasons Petitionercontends that a single-location unit comprised ofLowell employees now constitutes an appropriate unitfor the purposes of collective bargaining. In thisregard Petitioner notes that prior to March 1969,when the Employer's Dairy Foods Division Consoli-dation Program was placed in effect at the Lowellfacility, that facility was a part of Region 3.Petitioner contends, therefore, that our 1955 and1965 decisions pertaining to Region 1 employees donot now require or support dismissal of the presentpetition.We cannot agree with Petitioner's contentionsherein and shall dismiss the petition seeking a unitlimited to Lowell, for the reasons set forth below.In theHaag Drug Companycase,7 upon whichPetitioner places considerable reliance in seeking aunit limited to the Employer's Lowell employees, wefound a single-location restaurant in a retail chainIn the other case (an unpublished decision issued December 30, 1965,Case I-RC-8251) the Board dismissed a petition for a unit confined to thewholesale drivers in Region I (or at Charlestown),finding neither unit tobe an appropriate one for collective bargaining in view of the functionalintegration of the Employer'soperations throughout Region 1,and thecommunity of interest which it found existed among the employees ofRegion I5Sav-On Drugs, Inc,138 NLRB 1032,Dixie Belle Mills,139NLRB629,Metropolitan Life Insurance Company,156 NLRB 1408,Haag DrugCo, 169 NLRB No I I I6The nature and scope of such operations are generally set forth in ourprior decisions cited in fn 4 herein7Haag Drug Company, Incorporated,supra H. P. HOOD & SONS, INC.operation to be an appropriate unit for collectivebargaining, on the ground that the factual situationshowed that the employer's operations were not sofunctionally integrated with respect to the employees'day-to-day work as to preclude the establishment ofsuch a unit. That case, however, expressly recognizedthat functional integration of an employer's businessoperations can reach a degree sufficient to obliterateany meaningful identity of a single location as a self-contained economic unit.sIn this case we think it clear that Petitioner has notproved in the present brief record that the Employer'soperations at its numerous facilities in Region 1 nolonger possess a high degree of functional integration,or that the Lowell employees now have a sufficient8Op cit, p 6 See alsoN L R B v Purity Food Stores, Inc,376 F.2d 497(C A 1), cert denied, 389 U S 959, comparePrimrose Supermarket ofSalem, Inc,148 NLRB 610, enf without opinion (C.A I), cert denied, 382U.S. 830,Banco Credito v N L R B,390 F 2d 110, (C A I) cert denied,405community of interest separate and apart from that ofother employees to justify a conclusion that, inde-pendently, the Lowell employees may comprise a unitappropriate for the purposes of collective bargaining.9Since we do not find in the evidence adduced at thehearings in this proceeding a sufficient record uponwhich to predicate a finding that the requested single-location unit, limited to employees of the Employer atLowell, is an appropriate one for collective bargain-ing, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.393 U.S.832.sAs previously noted herein,Petitioner has agreed not to cont¢st thecorrectness of the Board's earlier decisions that a single location withinRegion I was not an appropriate unit.